IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-21-00076-CV

JOSE ALFREDO GARCIA,
                                                            Appellant
v.

MARIA ELENA GARCIA,
                                                            Appellee



                           From the 378th District Court
                                Ellis County, Texas
                              Trial Court No. 92997D


                          MEMORANDUM OPINION

       Jose Alfredo Garcia appeals the trial court’s Order on Petition for Enforcement of

Spousal Maintenance rendered against him. His filing fee for this appeal is past due. In

a letter dated April 14, 2021, the Clerk of this Court warned Garcia that his appeal would

be presented to the Court for dismissal if the fee was not paid within 10 days from the

date of the letter. See TEX. R. APP. P. 42.3(c). More than 10 days have passed, and we have

not received the fee, or any communication, from Garcia.
        Accordingly, this appeal is dismissed.

                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Neill, and
       Justice Johnson
Appeal dismissed
Opinion delivered and filed May 5, 2021
[CVO6]




Garcia v. Garcia                                          Page 2